November 28, 2011 To Whom It May Concern: The firm of Kyle L. Tingle, CPA, LLC consents to the inclusion of his report dated November 3, 2011 accompanying the audited financial statements of Tracksoft Systems, Inc. as of August 31 2011 and 2010, in the Form 10-K, with the U.S. Securities and Exchange Commission, and to our reference to the Firm under the caption "Experts" in the Form. Very truly yours, /s/ Kyle L. Tingle Kyle L. Tingle Kyle L. Tingle, CPA, LLC 3145 E. Warm Springs RoadsSuite 200s Las Vegas, Nevada 89120s PHONE: (702) 450-2200s FAX: (702) 436-4218 E-MAIL: ktingle@kyletinglecpa.com
